925 F.2d 1457Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Martin F. TROCHE, Petitioner-Appellant,v.WARDEN, FEDERAL CORRECTIONAL INSTITUTION, PETERSBURG,VIRGINIA, and any other person having custody andcontrol of the body of said Martin F.Troche, Respondent-Appellee.Martin F. TROCHE, Petitioner-Appellant,v.WARDEN, FEDERAL CORRECTIONAL INSTITUTION, PETERSBURG,VIRGINIA, and any other person having custody andcontrol of the body of said Martin F.Troche, Respondent-Appellee.
Nos. 90-6888, 90-6890.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 15, 1990.Decided Feb. 19, 1991.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (CA-90-1078-N)
Martin F. Troche, appellant pro se.
Michael Anson Rhine, Office of the United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Martin F. Troche appeals from the district court's orders refusing habeas relief pursuant to 28 U.S.C. Sec. 2241 and denying his Fed.R.Civ.P. 60(b) motion.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we deny Troche's motion for release pending appeal and affirm on the reasoning of the district court.  Troche v. Warden, CA-90-1078-N (E.D.Va. Aug. 17, 1990;  Sept. 10, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.